Title: From James Madison to Cato West, 12 November 1804
From: Madison, James
To: West, Cato


Sir,Department of State November 12th. 1804
The Marquis de Casa Yrujo has stated to me that he has seen some letters from very respectable persons at New Orleans, which confirm the report of a criminal attempt made by Nathaniel Kemper and other American citizens, who had effectually entered with an armed force into the Territory possessed by his Catholic Majesty, arrested several Alcaldes, published a proclamation, the object of which was to excite the Spaniards there against their Sovereign who had endeavoured to obtain possession of Baton Rouge by a coup de main; and that being driven back from thence they have taken refuge within the territories of the UStates. It is evident that if these hostile acts [were] begun in and proceeded from our territory or were committed by any citizens of the US. or if the armed force is embodied or maintained therein with a design to resume the attempt that the laws of the US have been violated and the offenders ought consequently to be brought to justice. It is moreover the Presidents express direction that every means in your power, consistent with the duties of your office be promptly used, if there be occasion to prevent the carrying on of any expedition or enterprize from the territory of the US. against those possessed by Spain and as far as may be necessary he gives you authority for this purpose to make use of the Militia. I have the honor to be Sir, Very respectfully your Most Obt Set.
James Madison
